Appellate Case: 22-6042      Document: 010110697213          Date Filed: 06/15/2022      Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                                 June 15, 2022
                          _________________________________
                                                                                Christopher M. Wolpert
                                                                                    Clerk of Court
  RICHARD HILL,

        Petitioner - Appellant,

  v.                                                             No. 22-6042
                                                        (D.C. No. 5:21-CV-01208-SLP)
  SCOTT NUNN,                                                   (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

        Petitioner Richard Hill, proceeding pro se,1 seeks a certificate of appealability

 (“COA”) to challenge the district court’s dismissal of his 28 U.S.C. § 2254 habeas

 petition. The district court denied his petition as time-barred. So for Hill to obtain a COA,

 he must show that “jurists of reason would find it debatable whether the petition states a

 valid claim of the denial of a constitutional right and that jurists of reason would find it

 debatable whether the district court was correct in its procedural ruling.” Slack v.

 McDaniel, 529 U.S. 473, 484 (2000). Because the district court’s procedural ruling is not


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
          Because Hill is proceeding pro se, “we liberally construe his filings, but we will
 not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 22-6042      Document: 010110697213          Date Filed: 06/15/2022         Page: 2



 reasonably debatable, exercising jurisdiction under 28 U.S.C. §§ 1291 and 2253, we deny

 a COA and dismiss the matter.

        A state prisoner must file a § 2254 petition within one year of the state court’s

 judgment becoming final. See 28 U.S.C. § 2244(d)(1).

        Hill’s latest convictions became final on June 12, 1991—when the 90-day period

 for seeking review in the United States Supreme Court expired. See Locke v. Saffle, 237

 F.3d 1269, 1271–72 (10th Cir. 2001). Had the Antiterrorism and Effective Death Penalty

 Act (“AEDPA”) been in effect then, Hill would have had one year from that date to file

 his habeas petition. But because his convictions became final before Congress enacted

 AEDPA, the one-year limitation period started on AEDPA’s effective date: April 24,

 1996. See Fisher v. Gibson, 262 F.3d 1135, 1143 (10th Cir. 2001). Thus, absent tolling,

 Hill’s deadline for filing his habeas petition was April 24, 1997. Hill did not file his

 petition until December 30, 2021.

        On appeal, Hill seems to argue that he is entitled to statutory tolling under 28

 U.S.C. § 2244(d)(1)(C) until the date of the Supreme Court’s decision in McGirt v.

 Oklahoma, 140 S. Ct. 2452 (2020) (holding that the territory in Oklahoma reserved for

 the Creek Nation since the 19th century remains “Indian country” for purposes of

 exclusive federal jurisdiction over “certain enumerated offenses” committed “within the

 Indian country” by an “Indian”) (internal quotations omitted). He also contends that, as




                                               2
Appellate Case: 22-6042      Document: 010110697213          Date Filed: 06/15/2022        Page: 3



 applied here, AEDPA is unconstitutional because the state court lacked jurisdiction when

 he was prosecuted.2

        Hill’s first argument is unpersuasive. As both the magistrate judge and district

 court correctly explained, McGirt did not recognize a new constitutional right. See In re

 White, No. 21-7062 (10th Cir. Dec. 13, 2021). Hill thus cannot rely on the date of

 McGirt’s publication as the triggering date for the limitations period.

        Hill’s second argument is also meritless. This is because, as the district court

 noted, “[a]s with any other habeas claim,” a claim predicated on a convicting-court’s lack

 of subject matter jurisdiction “is subject to dismissal for untimeliness.” Morales v. Jones,

 417 F. App’x 746, 749 (10th Cir. 2011).

        We therefore conclude that reasonable jurists couldn’t debate the district court’s

 dismissal of Hill’s habeas petition as time-barred. Thus, we deny his request for a COA

 and dismiss the appeal.3


                                                Entered for the Court


                                                Gregory A. Phillips
                                                Circuit Judge




        2
          Hill further argues that he is entitled to equitable tolling. But he did not make this
 argument before the magistrate judge or district court. And we will not consider it for the
 first time on appeal. See United States v. Viera, 674 F.3d 1214, 1220 (10th Cir. 2012).
        3
         Though Hill has paid the vast majority of his filing fee, we still grant his motion
 to proceed in forma pauperis.
                                               3